Exhibit 10.1

--------------------------------------------------------------------------------

Intersil Corporation2008 Equity Compensation PlanTerms and Conditions

One-Year Cliff
(Effective DECEMBER 9, 2012)

 

Intersil Corporation (the “Company”) has granted you a non-qualified option (the
“Option”) as of December 9, 2012 (the “Grant Date”) to purchase a certain number
of shares of common stock of the Company pursuant to the Intersil Corporation
2008 Equity Compensation Plan, as amended and restated from time to time (the
“Plan”).  The specific terms of your Option are controlled by your stock option
grant letter, the terms of the Plan and the following Terms and
Conditions.  Capitalized terms which are not defined in this document will have
the meanings specified in the Plan or in your stock option grant letter.

1.

            Vesting and Initial Exercisability. 

Subject to Section 2, to the extent that there has been no termination of your
employment and your Option has not otherwise expired or been forfeited, your
Option shall vest and become exercisable on the earlier of (i) twelve months
following the Grant Date, (ii) a Change in Control and (iii) the hiring of a new
Chief Executive Officer by the Company, in each case provided you have not
previously had a Separation from Service. 

2.

            Term. 

If you have not fully exercised your Option prior to the seventh anniversary of
the Grant Date (the “Expiration Date”), you will not be permitted to exercise,
and will forfeit any remaining portion of, your Option.  Your Option will also
expire and be forfeited at such times and in such circumstances as otherwise
provided herein or under the Plan.

3.

            Exercise Upon and After Separation from Service.

a)

Separation from Disability or Death.  If you have a Separation from Service as a
result of your  Disability or Death, or if you die within 90 days of a
Separation from Service, when such Separation from Service is for a reason other
than Cause, the unexercised and vested portion of your Option will remain
exercisable by you, your estate, the persons who acquired the right to exercise
your Option by bequest or inheritance, as applicable, until the earlier of the
end of the 180-day period immediately following your Separation from Service or
the Expiration Date.  Such portion of your Option shall terminate to the extent
not exercised within such period.  Any unvested portion of your Option will
terminate and will be forfeited upon such Separation from Service.

b)

Termination for Cause.  If you have a Separation from Service on account of a
termination for Cause, your Option will immediately expire on the date of such
Separation from Service and you will forfeit all Shares underlying any exercised
portion of your Option for which the Company has not delivered certificates, and
the Company shall refund to you the Option Price you paid for any such Shares.

c)

Termination for Any Other Reason.  If you have a Separation from Service as a
result of any reason other than your Disability, Death or for Cause, any
unexercised, vested portion of your Option will remain exercisable until the
earlier of the end of the one-year period immediately



May 2008

12061236.1.TAX 

--------------------------------------------------------------------------------

 

following your date of termination or the Expiration Date.  Such portion of your
Option shall terminate to the extent not exercised within such period.  Any
unvested portion of your Option will terminate and will be forfeited upon such
Separation from Service.

4.

            Method of Exercising Your Option. 

a)

Notice and Representation.  When you want to exercise any vested portion of your
Option, you must give written notice to the Company’s third party administrator
as designated in the exercise instructions provided to you (the “Exercise
Instructions”) specifying the number of Shares that you would like to purchase,
together with payment of the Option Price in accordance with Section 4(b).  As
used in this Section 4, “Option Price” means the product obtained by multiplying
the Option Price by the number of Shares you wish to purchase.

b)

Method of Payment.  To exercise your Option, you must pay to the Company’s third
party administrator the Option Price, together with the withholding tax due
pursuant to the third sentence of this Section 4(b) either: (a) in U.S. dollars
via wire transfer of immediately available funds or (b) by any other method of
payment that the Committee may approve.  Payment must be made in accordance with
the Exercise Instructions.  In addition to payment of the Option Price, you must
pay to the Company’s third party administrator any amount of withholding tax
that is due as determined by the Company’s third party administrator in
accordance with the Exercise Instructions.

5.

            Transferability of Your Option. 

You may transfer your Option only by will or the laws of descent and
distribution.  In addition, any Shares issued or issuable to you under the Plan
are subject to any transfer restrictions set forth in your stock option grant
letter.

6.

            Incorporation by Reference. 

Your Option shall be subject to the terms, conditions and limitations set forth
herein, those of the Plan and those of your stock option grant letter, which are
incorporated herein by reference.  In the event of any contradiction,
distinction or differences between these Terms and Conditions and the terms of
the Plan, the terms of the Plan will control. 

7.

            Governing Law. 

Your Option and these Terms and Conditions shall be construed in accordance with
the laws of the State of Delaware.

8.

            Miscellaneous.

a)

The captions of these Terms and Conditions are not part of the provisions hereof
and shall have no force or effect.  These Terms and Conditions, as they apply to
your Option, may not be amended or modified, except pursuant to a written
agreement between you and the Company.  The invalidity or unenforceability of
any provision of these Terms and Conditions shall not affect the validity or
enforceability of any other provision of these Terms and Conditions.

b)

The Committee may make such rules and regulations and establish such procedures
for the administration of your Option and these Terms and Conditions as it deems
appropriate.  Without limiting the generality of the foregoing, the Committee
may interpret these Terms and Conditions, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law.  In the event of any dispute or disagreement as to
the interpretation of these Terms and Conditions or of any rule, regulation or
procedure, or



May 2008                                                            -  2  -

12061236.1.TAX 

--------------------------------------------------------------------------------

 

as to any question, right or obligation arising from or related to these Terms
and Conditions, the decision of the Committee shall be final and binding on all
persons.

c)

All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board of Directors of the Company or mailed
to its principal office, addressed to the attention of the Board of Directors;
and if to you, shall be delivered personally, sent by facsimile transmission or
mailed to you at the address appearing in the records of the Company.  Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 8(c).

d)

The failure of you or the Company to insist upon strict compliance with any
provision of these Terms and Conditions or the Plan, or to assert any right that
you or the Company, respectively, may have under these Terms and Conditions or
the Plan, shall not be deemed to be a waiver of such provision or right or any
other provision or right of these Terms and Conditions or the Plan.

e)

Nothing in these Terms and Conditions shall confer on you the right to continue
in the service or employment of the Company or interfere in any way with the
right of the Company and its stockholders to terminate your service or
employment at any time.



May 2008                                                            -  3  -

12061236.1.TAX 

--------------------------------------------------------------------------------